 
 
IV 
111th CONGRESS 
1st Session 
H. CON. RES. 34 
IN THE HOUSE OF REPRESENTATIVES 
 
January 28, 2009 
Mr. Forbes submitted the following concurrent resolution; which was referred to the Committee on House Administration 
 
CONCURRENT RESOLUTION 
Calling upon the Capitol Preservation Commission and the Office of the Architect of the Capitol to place the Lincoln-Obama Bible on permanent display upon the Lincoln table at the Capitol Visitor Center for the benefit of all its visitors to fully understand and appreciate America’s history and Godly heritage. 
 
 
Whereas each one of the 43 presidents of the United States since George Washington on April 30, 1789, has commenced his term of office by placing his hand upon the Holy Bible and solemnly swearing the Constitutional oath to faithfully execute the office of President of the United States and to the best of his ability, preserve, protect, and defend the Constitution of the United States; 
Whereas the Holy Bible is God’s Word; 
Whereas each President, after taking the oath of office, has repeated President Washington’s petition prayer seeking divine help by saying, “So help me God”; 
Whereas Barack Obama, the 44th President of the United States, has chosen to swear his Constitutional oath by placing his hand on the Holy Bible that the 16th President, Abraham Lincoln, used at his second inauguration on March 4, 1865; 
Whereas in Lincoln’s Second Inaugural Address, he referred to God 14 times, to verses in the Holy Bible 4 times, and invoked prayer 3 times in 701 words; 
Whereas the Lincoln Presidency tested the self-evident truths contained in the Declaration of Independence; 
Whereas the Civil War became the test of whether our Nation could endure as “a nation, conceived in liberty and dedicated to the proposition that all men are created equal”; 
Whereas President Lincoln issued the Emancipation Proclamation, and before his assassination on April 14, 1865, witnessed Congress pass the 13th amendment to the Constitution, which forever ended slavery in the United States fulfilling the Founding Fathers’ assertion made 89 years earlier that all men are created equal; 
Whereas since the Civil War much has been accomplished in the struggle for civil rights; 
Whereas while much has yet to be done, we can take enormous satisfaction in the fact that the election of Barack Obama to the Presidency represents that today, we truly are a “nation, conceived in liberty” and dedicated to the self-evident truths “that all men are created equal, that they are endowed by their Creator with certain unalienable Rights, that among these are Life, Liberty and the pursuit of Happiness”; 
Whereas with the Obama inauguration on January 20, 2009, we, with God’s help, rededicate ourselves anew to the eternal tasks before us necessary to ensure for generations to come that our government of the people, by the people, for the people shall not perish from the earth; 
Whereas the Lincoln Bible which Obama selected for his oath of office represents the powerful 144-year epoch of the civil rights struggle from Lincoln to Obama; 
Whereas the people of the United States deserve the opportunity to see the “Lincoln-Obama Bible” and contemplate it as a witness to history; 
Whereas the very table that President Lincoln used at his Second Inauguration is on permanent display at the Capitol Visitor Center currently without the Bible; and 
Whereas the purpose of the table at Lincoln’s inauguration was to hold the Bible: Now, therefore, be it  
 
That Congress calls upon the Capitol Preservation Commission and the Office of the Architect of the Capitol to place the Lincoln-Obama Bible on permanent display upon the Lincoln table at the Capitol Visitor Center for the benefit of all its visitors to fully understand and appreciate America’s history and Godly heritage. 
 
